PER CURIAM.
After serving the incarcerative portion of a split sentence, the appellant violated his community control. The trial court revoked community control and imposed a prison sentence, without crediting appellant for the time served on the original sentence. This was improper. See Tripp v. State, 622 So.2d 941 (Fla.1993). Accordingly, we must remand the case with directions to the trial court to grant full credit for the time appellant served on the incarcerative portion of his split sentence.
ERVIN, MINER and LAWRENCE, JJ., concur.